DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Invention II (claims 7-12) in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that it would not be burdensome. This is not found persuasive because regardless of search method, invention of different limitations will require different search strategies, and times to consider the relevancy of collective references would increase proportionally as well. In this case, the interconnect plate in Invention II can be made with a different method than described in Invention I, such as milling or casting, and not stamping, and with a different apparatus than described in Invention III, which does not require stamping, for instance milling. 
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg (Cheng-Kang) Hsu on 2/26/2021.

The application has been amended as follows: 

Claims 1-6 and 13-16 have been cancelled.
In Claim 7, line 48 (page 7, line 5 of the claims set submitted on 12/14/2020), deleted “slightly”. 
In Claim 7, line 48 (page 7, line 5 of the claims set submitted on 12/14/2020), deleted “pre-determined” and inserted ---predetermined---.
In Claim 7, line 57 (page 7, line 14 of the claims set submitted on 12/14/2020), deleted “slightly”. 
In Claim 7, line 57 (page 7, line 14 of the claims set submitted on 12/14/2020), deleted “pre-determined” and inserted ---predetermined---.

In Claim 9, line 3, (claims set submitted on 12/14/2020) deleted “a pairs” and inserted ---a pair---.
In Claim 9, line 6, (claims set submitted on 12/14/2020) deleted “a pairs” and inserted ---a pair---.
In Claim 10, line 48 (page 10, line 14 of the claims set submitted on 12/14/2020), deleted “pre-determined” and inserted ---predetermined---.
In Claim 10, line 54 (page 10, line 20 of the claims set submitted on 12/14/2020), deleted “pre-determined” and inserted ---predetermined---.
In Claim 12, line 3, (claims set submitted on 12/14/2020) deleted “a pairs” and inserted  ---a pair---.

Claim Status
Claims 1-6 and 13-16 have been cancelled.
Claims 7-12 are pending.
Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7  discloses a pair of upper elongation plates each of which includes a top surface and a bottom surface, and each of which has a length larger than the first pre-determined distance so as to permit said upper elongation plates to be respectively retained between said front and rear upper retaining protrusion units of the right side area and between said front and rear upper retaining protrusion units of the left side area, each of said upper elongation plates having in said bottom surface a plurality of first grooves which are displaced from each other in a lengthwise direction and which are arranged such that said first grooves are fluidly communicated with said upper main channels and such that said top surface of each of said upper elongation plates is flush with the topmost of each of said upper protrusions; and a pair of lower elongation plates each of which includes a top surface and a bottom surface, and each of which has a length larger than the second predetermined distance so as to permit said lower elongation plates to be respectively retained between said right and left lower retaining protrusion units of the front side area and between said right and left lower retaining protrusion units of the rear side area, each of said lower elongation plates having in said 
The closest prior art of record, Allen (US 5,795,665), discloses a modular interconnect plate (Fig. 4A, separator plate 51) with a plurality of upper main channels which extend in a longitudinal direction and which are displaced from each other in a transverse direction, and a plurality of lower main channels which extend in the transverse direction and which are displaced from each other in the longitudinal direction (see Fig. 4A).
Allen does not disclose or suggest the presence of a pair of upper and lower elongation plates retained between right and left upper and lower retaining protrusion units.
Kikuchi, EP1324416A2, discloses a modular interconnect plate (separator 4A, 5A) with an upper elongation plate (flat bridge plate 23b).
However, Kikuchi does not teach of the presence of a plurality of grooves on the bottom surface of the upper elongation plate. Instead, Kikuchi teaches the grooves are located on the surface of the interconnect plate instead ([0041]). Kikuchi does not suggest any motivation for the grooves being on the bottom of the upper elongation plate or on the top of the lower elongation plate, as required by claim 7, rather than the interconnect plate. 


Claim 10 discloses a pair of upper elongation plates each of which includes a top surface and a bottom surface, and each of which has a length not larger than the first predetermined distance, each of said upper elongation plates having in said bottom surface a plurality of first grooves which are displaced from each other in a lengthwise direction and which are arranged such that said first grooves are fluidly communicated with said upper main channels and such that said top surface of each of said upper elongation plates is flush with the topmost of each of said upper protrusions; a pair of lower elongation plates each of which includes a top surface and a bottom surface, and each of which has a length not larger than the second pre-determined distance, each of said lower elongation plates having in said top surface a plurality of second grooves which are displaced from each other in a lengthwise direction and which are arranged such that said second grooves are fluidly communicated with the lower main channels and such that said bottom surface of each of said lower elongation plates is flush with 
The closest prior art of record, Allen (US 5,795,665), discloses a modular interconnect plate (Fig. 4A, separator plate 51) with a plurality of upper main channels which extend in a longitudinal direction and which are displaced from each other in a transverse direction, and a plurality of lower main channels which extend in the transverse direction and which are displaced from each other in the longitudinal direction (see Fig. 4A).
Allen does not disclose or suggest the presence of a pair of upper and lower elongation plates with an upper and lower juncture region fitted between upper and lower retaining protrusions of each of said right lower retaining protrusion unit and said left lower retaining protrusion unit.
Kikuchi, EP1324416A2, discloses a modular interconnect plate (separator 4A, 5A) with an upper elongation plate (flat bridge plate 23b).

Further, Kikuchi does not disclose the elongation plate as having a juncture region being retained between protrusion units. Kikuchi instead shows the elongation plates are held within depressions in the interconnect plate (recess 24, [0047]). Kikuchi provides no motivation for a person having ordinary skill in the art to have the juncture region of the elongation plate retained by protrusion units, as required by claim 10,  instead of being flush with the interconnect plate, as described by Kikuchi. There would be no motivation for a person having ordinary skill in the art to have the elongation plate protrude from a plate that is designed to be stacked.  Therefore, Kikuchi does not fairly teach or suggest an upper and lower elongation plate with an upper and lower juncture region retained by protrusion units.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT M HOSTERT whose telephone number is (571)272-1066.  The examiner can normally be reached on M-F 8:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Maria Laios/Primary Examiner, Art Unit 1727